OliveR, Presiding Judge:
These appeals for reappraisement have been submitted for decision upon the following stipulation of counsel for the parties hereto:
It is hereby stipulated as follows between counsel for plaintiff (s) and the Assistant Attorney General for the United States, concerning the merchandise referred to herein:
(1) That this stipulation is limited to so much of said merchandise as is described in the invoices as clams in 5-ounce cans or tins, such items being marked “A” and initialed by Examiner R. R. Lee (RRL), said article being appraised on the basis of the American selling price in accordance with the Presidential proclamation published in TD 47031.
(2) That said merchandise is the same in all material respects as the imported clams involved in United States v. Mutual Supply Co., and Mutual Supply Co. v. United States, Reap. Dec. 5950, and in Cherry Co. Ltd. v. United States, Reap. Dec. 6047, and that the issues herein are the same-in all material respetíts as the issues involved in said decisions.
(3) That upon the dates of exportation to the United States of the merchandise covered by these appeals, like or similar merchandise manufactured or produced in the United States was being freely offered for sale and sold to all purchasers in the principal market of the United States in the ordinary course of trade and in the usual wholesale quantities, including all containers and coverings and all costs, charges and expenses incident to placing the merchandise in condition packed ready for delivery, at the following prices per dozen cans or tins, less a cash discount of 1)4 percent:
5-ounee size: January 1, 1941 to March 15, 1941_$1.00 per doz.
March 16, 1941 to June 30, 1941....$1.05 “ “
(4)That the records in said RD’s 5950 and 6047 may be incorporated herein and that upon this stipulation these appeals may be deemed submitted, they being limited to the items marked “A” on the invoices and abandoned as to all other merchandise.
On tbe agreed facts I find tbe American selling price, as that value is defined in section 402 (g) of tbe Tariff Act of 1930, to be.tbe proper basis for tbe determination of tbe value of the merchandise described on tbe invoices as clams in 5-ounce cans or tins, and marked “A” and initialed “RRL” by Examiner R. R. Lee, and that such values, for merchandise exported during tbe specified periods, are as follows:

5-ounce sire Per doren V. S. dollars

January 1, 1941 to March 15, 1941_ 1. 00
March 16, 1941 to June 30, 1941__„.. 1. 05
less 1)4 per centum cash discount
The appeals having been abandoned insofar as they relate to all other merchandise, to that extent tbe appeals are hereby dismissed.
Judgment will be rendered accordingly.